DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on August 21, 2018, is a continuation of an international PCT application, filed on May 13, 2016, and is a continuation of an international PCT application, filed on February 22, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27, 2020 and December 2, 2020 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
This Office action is in response to the remarks/arguments on December 22, 2020. Claims 1-8 are pending for consideration in the present U.S. non-provisional application.
The remarks/arguments (pages 5-14) have been considered, but they are considered not sufficient to overcome the rejections from the previous Office action. The arguments do not address the objection to the specification, however the objection is withdrawn because valid benefit claims are specifically referenced in the Application Data Sheet. A petition to accept a delayed claim for priority under 37 CFR 1.55(e) would be required in order to change the benefit claim to a priority claim. MPEP 214.02. A petition would not be required for correcting a timely submitted benefit claim in order to change the relationship from continuation to continuation-in-part. MPEP 211.03. Accordingly, the objection to the specification is withdrawn.
Naka, paras. [0108], [0127], “…block ACK generation section 404 generates a block ACK frame in a frame format where the frame number, the ACK/NACK, and the reception quality information are included, and outputs the block ACK frame in accordance with the transmission timing included in the block ACK transmission command. In FIG. 9, the frame number and ACK/NACK are the frame number corresponding to QoS data #1 through 5, and ACK/NACK information relating to each frame of QoS data #1 through 5, respectively. The reception quality information is computed based on the result of measuring the reception quality relating to the subcarrier for the pilot signal transmitted from wireless LAN base station 300.” It is noted that Naka discloses a block ACK frame and a block ACK frame format that includes ACK/NACK information relating to each frame of QoS data #1 though #5. It is further noted that the block ACK frame corresponds to “first transmission processing, in which a first reception confirmation packet indicating reception of a first number of packets is transmitted,” and that the individual ACK/NACK information relating to each frame of QoS data #1 though #5 reasonably corresponds to “second transmission processing, in which a second confirmation packet indicating reception of a second number of packets, the second number being smaller than the first number, is transmitted,” as recited for independent claim 1.) Still further, Palanki in combination with Naka 
The remarks/arguments (pages 5-9) directed to independent claim 1 further indicate that Palanki transmits a pre-emptive ACK when the estimated received signal quality exceeds the threshold, that Palanki does not reduce the number of transmissions because Palanki transmits either an ACK or NAK, and that Palanki does not disclose or suggest the claimed invention as it “controls the transmitter to execute the second transmission processing when a radio quality of wireless communication with the other communication device is better than a predetermined value.” However, Palanki provides relevant prior art disclosure for reducing the number of ACK transmissions, and that includes sending a single ACK for all packets or individual ACKs for each packet, similar to the block ACK and the individual ACKs disclosed by Naka (Palanki, para. [0025], “In general, the receiver may send a single ACK or NAK for all packets or an individual ACK or NAK for each packet. In the description herein, ACK information may comprise a single ACK or NAK for all packets, an individual ACK or NAK for each packet, information indicative of actual decoding results for one or more packets, information indicative of predicted decoding results for one or more packets, or some other information useful for the transmitter to determine whether or not to resend one or more packets. For clarity, much of the description below assumes the use of a single ACK or NAK for all packets.”) Still further, Palanki discloses sending the pre-emptive ACK when the estimated received signal quality exceeds the threshold (Palanki, para. [0042], “…The receiver may generate the pre-emptive ACK information based on the estimated received signal quality. For example, the receiver may compare the estimated received signal quality against a threshold and may set the pre-emptive ACK information to an ACK if the estimated received signal quality exceeds the threshold or to a NAK otherwise. The probability of correctly decoding a packet may be a function of received signal quality. The threshold may ” It is noted that Palanki sending an individual pre-emptive ACK when the estimated received signal quality exceeds the threshold corresponds to the claimed “second transmission processing when a radio quality of wireless communication with the other communication device is better than a predetermined value.”) Similar to Naka, the prior art disclosure and suggestion(s) of Palanki are for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance, and it is established for the same reasons that claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The remarks/arguments (pages 9-14) directed to independent claims 7 and 8 rejected under 35 U.S.C. 103 have been considered. The arguments are directed to the same rationale as for independent claim 1 with some differences in claim language, and the same response to the arguments is applied as above. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. (US 2009/0147734 A1) in view Palanki (US 2009/0274139 A1).
1. A communication device (Naka, FIG. 6) comprising: 
Naka, FIG. 6, Id.); 
a transmitter that executes first transmission processing, in which a first reception confirmation packet indicating reception of a first number of packets is transmitted to the other communication device every time the first number of packets is received from the other communication device, and second transmission processing, in which a second reception confirmation packet indicating reception of a second number of packets, the second number being smaller than the first number, is transmitted to the other communication device every time the second number of packets is received from the other communication device (Naka, paras. [0063], [0108], “Wireless LAN base station 100 applies the reception quality information added to the block ACK frame and fed back, to MCS selection for adaptive modulation, adaptive bit loading, and other techniques that require feedback information from the reception side. […] When receiving the frame number and ACK/NACK as inputs from transmission control section 405, and receiving the reception quality information and block ACK transmission command (transmission command and transmission timing) as inputs from reception quality information generation section 403, block ACK generation section 404 generates a block ACK frame in a frame format where the frame number, the ACK/NACK, and the reception quality information are included, and outputs the block ACK frame to buffer 212 in accordance with the transmission timing included in the block ACK transmission command.”); and 
a controller that controls the transmitter to execute the second transmission processing when a radio quality of wireless communication with the other communication device is better than a predetermined value (Palanki, para. [0042], “In another design of pre-emptive ACK generation, the receiver may generate pre-emptive ACK information based on information other than decoding results. For example, the receiver may estimate the received signal quality of the transmission received from the transmitter. The received signal quality may be given by a signal-to-noise-and-interference ratio (SINR) or  The receiver may generate the pre-emptive ACK information based on the estimated received signal quality. For example, the receiver may compare the estimated received signal quality against a threshold and may set the pre-emptive ACK information to an ACK if the estimated received signal quality exceeds the threshold or to a NAK otherwise. The probability of correctly decoding a packet may be a function of received signal quality. The threshold may be set to a received signal quality value that provides a desired probability of correctly decoding all K packets. This received signal quality value may be determined based on computer simulation, empirical measurement, field testing, etc. The receiver may also estimate the capacity of the communication link from the transmitter to the receiver and may generate the pre-emptive ACK information based on the estimated capacity. In any case, this pre-emptive ACK generation design may be used for various scenarios such as when only one packet is sent, when there is insufficient time to decode any packet before the ACK transmission time, etc.” emphasis added.)
Naka et al. may not seem to describe the identical claimed invention, such as a controller that controls the transmitter to execute the second transmission processing when a radio quality of wireless communication with the other communication device is better than a predetermined value. In the same field of endeavor, Palanki provides prior art disclosure and suggestion(s) for the claimed invention, such as a controller that controls the transmitter to execute the second transmission processing when a radio quality of wireless communication with the other communication device is better than a predetermined value (Palanki, para. [0042], “In another design of pre-emptive ACK generation, the receiver may generate pre-emptive ACK information based on information other than decoding results. For example, the receiver may estimate the received signal quality of the transmission received from the transmitter. The received signal quality may be given by a signal-to-noise-and-interference ratio (SINR) or some other metric and may be estimated based on the The receiver may generate the pre-emptive ACK information based on the estimated received signal quality. For example, the receiver may compare the estimated received signal quality against a threshold and may set the pre-emptive ACK information to an ACK if the estimated received signal quality exceeds the threshold or to a NAK otherwise. The probability of correctly decoding a packet may be a function of received signal quality. The threshold may be set to a received signal quality value that provides a desired probability of correctly decoding all K packets. This received signal quality value may be determined based on computer simulation, empirical measurement, field testing, etc. The receiver may also estimate the capacity of the communication link from the transmitter to the receiver and may generate the pre-emptive ACK information based on the estimated capacity. In any case, this pre-emptive ACK generation design may be used for various scenarios such as when only one packet is sent, when there is insufficient time to decode any packet before the ACK transmission time, etc.” emphasis added. Id.) The prior art disclosure and suggestion(s) of Palanki are for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance (Palanki, para. [0005], “Techniques for sending pre-emptive ACK information for data transmission are described herein. Pre-emptive ACK information is ACK information that is generated for data prior to decoding all of the data. Pre-emptive ACK information may be used to reduce ACK feedback latency, increase decoding throughput, and improve performance.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance.
2. The communication device according to claim 1, wherein 
the radio quality is a degree of interference generated at a frequency of radio waves used for the wireless communication (Palanki, para. [0042], Id.), and 
Palanki, para. [0042], Id.)
3. The communication device according to claim 1, further comprising a measurer for measuring the radio quality (Palanki, para. [0042], Id.)
4. The communication device according to claim 3, wherein 
the measurer measures the radio quality periodically (Palanki, para. [0042], Id.), and 
the controller controls the transmitter when the radio quality is measured (Palanki, para. [0042], Id.)
5. The communication device according to claim 1, further comprising a radio quality acquirer that acquires information relating to the radio quality from a relay device that relays packets that are exchanged with the other communication device and allocates radio waves used for the wireless communication (Naka, para. [0127], “When the frame number and ACK/NACK are inputted from transmission control section 405, and the reception quality information and block ACK transmission command (transmission command and transmission timing) are inputted from reception quality information generation section 403, block ACK generation section 404 generates a block ACK frame in a frame format where the frame number, the ACK/NACK, and the reception quality information are included, and outputs the block ACK frame in accordance with the transmission timing included in the block ACK transmission command. In FIG. 9, the frame number and ACK/NACK are the frame number corresponding to QoS data #1 through 5, and ACK/NACK information relating to each frame of QoS data #1 through 5, respectively. The reception quality information is computed based on the result of ”)
6. The communication device according to claim 1, further comprising a radio quality acquirer that acquires information relating to the radio quality from the other communication device, which allocates radio waves used for the wireless communication (Naka, para. [0127], Id.)
7. A communication method (Naka, FIG. 6, Id.) comprising: 
receiving a packet from another communication device (Naka, FIG. 6, Id.); and 
executing either first transmission processing, in which a first reception confirmation packet indicating reception of a first number of packets is transmitted to the other communication device every time the first number of packets is received from the other communication device (Naka, paras. [0063], [0108], Id.), and second transmission processing, in which a second reception confirmation packet indicating reception of a second number of packets, the second number being smaller than the first number, is transmitted to the other communication device every time the second number of packets is received from the other communication device, wherein the other communication device executes the second transmission processing when wireless quality of wireless communication with the other communication device is better than a predetermined value (Palanki, para. [0042], Id. cf. Claim 1).
Naka et al. may not seem to describe the identical claimed invention, such as second transmission processing, in which a second reception confirmation packet indicating reception of a second number of packets, the second number being smaller than the first number, is transmitted to the other communication device every time the second number of packets is received from the other communication device, wherein the other communication device executes the second transmission processing when wireless quality of wireless communication Palanki, para. [0042], Id.) The prior art disclosure and suggestion(s) of Palanki are for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance (Palanki, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance.
8. A communication system (Naka, FIG. 6, Id.) comprising: 
a first communication device that transmits a packet to a second communication device (Naka, FIG. 6, Id.); and 
the second communication device, which receives the packet from the first communication device and executes either first transmission processing, in which a first reception confirmation packet indicating reception of a first number of packets is transmitted to the first communication device every time the first number of packets is received from the first communication device (Naka, paras. [0063], [0108], Id.), and second transmission processing, in Palanki, para. [0042], Id. cf. Claim 1).
Naka et al. may not seem to describe the identical claimed invention, such as second transmission processing, in which a second reception confirmation packet indicating reception of a second number of packets, the second number being smaller than the first number, is transmitted to the first communication device every time the second number of packets is received from the first communication device, wherein the second communication device executes the second transmission processing when wireless quality of wireless communication with the first communication device is better than a predetermined value. In the same field of endeavor, Palanki provides prior art disclosure and suggestion(s) for the claimed invention, such as second transmission processing, in which a second reception confirmation packet indicating reception of a second number of packets, the second number being smaller than the first number, is transmitted to the first communication device every time the second number of packets is received from the first communication device, wherein the second communication device executes the second transmission processing when wireless quality of wireless communication with the first communication device is better than a predetermined value (Palanki, para. [0042], Id.) The prior art disclosure and suggestion(s) of Palanki are for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance Palanki, para. [0005], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing ACK feedback latency, increasing decoding throughput, and improving performance.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached at (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476